
	

115 S2133 IS: Providing Land Grants and Acequias Conservation and Environmental Services Act
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2133
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to authorize the Secretary of Agriculture to enter into
			 alternative funding arrangements with certain community irrigation
			 associations and community land grants.
	
	
 1.Short titleThis Act may be cited as the Providing Land Grants and Acequias Conservation and Environmental Services Act or the PLACES Act. 2.Alternative funding arrangements for community irrigation associations and community land grantsSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:
			
				(m)Alternative funding arrangements for community irrigation associations and community land grants
 (1)Definition of eligible entityIn this subsection, the term eligible entity means an entity that, as determined by the Secretary—
 (A)is comprised of members who are producers that are eligible for payments under the environmental quality incentives program established under chapter 4 of subtitle D; and
 (B)is a local governmental entity that does not have the authority to impose taxes or levies. (2)Alternative funding arrangements The Secretary may enter into an alternative funding arrangement under any conservation program administered by the Secretary with an eligible entity if the Secretary determines that—
 (A)the goals and objectives of the applicable program will be met by the arrangement; and (B)statutory limitations regarding contracts with individual producers will not be exceeded by any member of the eligible entity.
 (3)Technical and administrative assistanceThe Secretary may provide technical and administrative assistance, as mutually agreed by the parties, under an alternative funding arrangement entered into under paragraph (2).
					.
		
